DETAILED ACTION
This Office action is in reply to correspondence filed 2 February 2022 in regard to application no. 16/705,957.  Claims 1-20 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  As each claim is directed to a system, which is a machine, they are directed to statutory categories of invention.  The claim(s) recite(s) obtaining images, sending them to another device, and the other device recognizing the images and displaying something because of this.
These are mental steps which two people could, aside from the bare inclusion of a generic computer and camera, perform mentally or with a pen and paper.  A person can obtain an image, e.g. from a shoe-box full of pictures, or by clipping it from a newspaper, can hand the image to another person; the other person can recognize the image (e.g. a face and a person waving her hands) and can modify it, e.g. by writing the 
This judicial exception is not integrated into a practical application because aside from the inclusion of a generic computer and camera, discussed below, with generic components, nothing is done beyond what was set forth above; this does not go beyond generally linking the abstract idea to the technological environment of networked computers with cameras, e.g. smart phones.  See MPEP § 2106.05(h).
As the claims only manipulate and share images, they do not improve the “functioning of a computer” or of “any other technology or technical field”.  See MPEP § 2106.05(a).  They do not apply the abstract idea “with, or by use of a particular machine”, MPEP § 2106.05(b), as a generic computer e.g. a generic smart phone is not the particular machine envisioned.
They do not effect a “transformation or reduction of a particular article to a different state or thing”, MPEP § 2106.05(c), first because images are data which, being intangible, are not a particular article at all, and second because the claimed manipulation is neither transformative nor reductive; as the courts have pointed out, in the end, data are still data.
They do not apply the abstract idea “in some other meaningful way beyond generally linking [it] to a particular technological environment”, MPEP § 2106.05(e), as simply claiming results in an aspirational fashion without any algorithmic detail as to how the results are achieved does not go beyond such general linking.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim limitations, any other suitable device or combination of devices”. [Emphasis added]
They only perform generic computer functions of receiving, manipulating and sharing information.  Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea.  The type of information being manipulated does not impose meaningful limitations or render the invention less abstract.  The claim elements when considered as an ordered combination — that is, a generic computer or smart phone performing a chronological sequence of abstract steps — does nothing more than when they are analyzed individually.
The other independent claim is simply directed to a generic computer performing a very similar process.  The dependent claims do not provide additional limitations sufficient to amount to significantly more than the abstract idea: claims 2 and 12 simply require that a display be flexible; claims 3 and 13 simply set out a number of broad categories of such displays, known (as will be seen) in the art.  Claims 4, 5, 7, 8, 14, 15, 
The claims are not patent eligible.  For further guidance please see “2019 Revised Patent Subject Matter Eligibility Guidance”, 84 Fed. Reg. 50, 55 (7 January 2019), now incorporated into the MPEP as MPEP §2106.03 — 2106.07(c).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 7, 9-11, 14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Publication No. 2014/0294254) in view of Beard et al. (U.S. Patent No. 9,769,387, filed 5 November 2014) further in view of Tsukamoto et al. (U.S. Publication No. 2012/0155773).

In-line citations are to Kim.
With regard to Claim 1:
Kim teaches: A system [title; “apparatus”] for modifying a display in response to non-touching interaction with the system, the system comprising: 
a system power supply; [0102; “a power supply unit”] 
a controller [0102; “controller”; Sheet 13, Fig. 13] in operative communication with the power supply and comprising: 
a processor adapted to execute programmed instructions; [0104; “central processing unit”; the components are “connected to one another through the bus”] and 
a computer readable storage memory device in operative communication with the processor, [0104; “random access memory”, “read only memory”] the memory configured to store data and the programmed instructions; [e.g. 0105] 
a display in operative communication with the system power supply and controller; [0091; the computer operates a “screen”] and 
a camera... and/or in operative communication with the system power supply and in further operative communication with the controller, [0051; “at least one camera”] wherein the camera is adapted to obtain images of faces… [0011; “photographing a user to acquire a user image” which includes “face characteristic information”] without touching interaction [0123; the camera is activated when a user walks through an “automatic door”] and transmit the obtained Images to the controller; [id.; the “photographed user image is transmitted to the server apparatus”] 
wherein the controller is adapted to recognize the images transmitted by the camera [0008; it uses “face recognition technology”] and, in response to a recognized image, modify the display in accordance with the programmed instructions. [0018; Sheet 10, Fig. 10; the recognized face is used to certify a user; a welcome message is displayed as a result of the certification] 

Kim does not explicitly teach a camera comprising a battery power supply, and while this is not actually required by the claim, it is known in the art.  Beard teaches a camera system for an unmanned aerial vehicle [title] that can perform “facial recognition”, [Col. 7, lines 45-46] and includes a “camera” with “batteries”; [Col. 7, lines 16-17]; data are shared with an “application” running on a “smartphone”. [Col. 6, line 47] Beard and Kim are analogous art as each is directed to electronic means for recognizing faces. 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Beard with that of Kim in order to ensure power is available to a camera, as taught by Beard; further, it is simply a substitution of one known part for another with predictable results, simply providing power to a camera separately from that provided to a computer (such as Beard’s smartphone) as taught by Beard rather than allowing for a single source to power both as in Kim; the substitution produces no new and unexpected result.

Kim does not explicitly teach obtaining images of physical gestures, but it is known in the art.  Tsukamoto teaches an image processing apparatus [title] that performs “recognition” of a “captured image” based on recognizing a facial 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Tsukamoto with that of Kim in order to build up a library of matchable images, as taught by Tsukamoto; [0004] further, it is simply a substitution of one known part for another with predictable results, simply using Tsukamoto’s combination of a facial expression and a gesture as a basis for a match in place of, or in addition to, the multiple facial features of Kim; the substitution produces no new and unexpected result.

With regard to Claim 4:
The system of claim 1, wherein the display is configured to display at least one of the group consisting of: a color, an image, and a video. [0111; the system can display a video; Sheet 10, Fig. 10; the system displays an image; 0060; the system can display a skin tone similar to that of the photographed person] 

This claim is not patentably distinct from claim 1 as it consists entirely of nonfunctional printed matter, bearing no functional relation to the substrate and which is therefore considered but given no patentable weight.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 6:
The system of claim 1, wherein the controller is adapted to recognize the images transmitted by the camera and, in response to a recognized image indicating that a particular individual is within viewing distance, modify the display in accordance with the programmed instructions. [0008, 0011, 0018 as cited above in regard to claim 1; that the camera captures the person’s face reads on her being within viewing distance, as the camera could view her]

With regard to Claim 7:
The system of claim 6, wherein the programmed instructions comprise instructions to modify the display by displaying at least one of the group consisting of: a message, an image, and a video associated with the particular individual. [Sheet 10, Fig. 10 as cited above in regard to claim 1; the welcome message reads on either of a message or an image; 0111; the system can display a video]

With regard to Claim 9:
The system of claim 6, wherein the programmed instructions comprise instructions to associate a physical gesture represented by one or more of the images transmitted by the camera with the particular individual. [Tsukamoto, as cited above in regard to claim 1]

With regard to Claim 10:
The system of claim 1, further comprising the controller remotely located away from the camera. [0051; the display apparatus is attached to the controller, and the “camera may be... installed in a position remote from the display apparatus” and may “transmit” images via a “wire or wireless interface”]

With regard to Claim 11:
Kim teaches: A system [title; “apparatus”] for modifying a display in response to non-touching recognition by the system that a particular individual is within viewing distance and recognized using facial recognition, the system comprising: 
a system power supply; [0102; “a power supply unit”]
a controller [0102; “controller”; Sheet 13, Fig. 13] in operative communication with the power supply and comprising: 
a processor adapted to execute programmed instructions; [0104; “central processing unit”; the components are “connected to one another through the bus”] and 
a computer readable storage memory de vice in operative communication with the processor, [0104; “random access memory”, “read only memory”] the memory configured to store data and the programmed instructions; [e.g. 0105] 
a display in operative communication with the system power supply and controller; [0091; the computer operates a “screen”] and 
a camera... and/or in operative communication with, the system power supply and in further operative communication with the controller, [0051; “at least one camera”] wherein the camera is adapted to obtain facial images… [0011; “photographing a user to acquire a user image” which includes “face characteristic information”] without touching interaction [0123; the camera is activated when a user walks through an “automatic door”] and transmit the obtained facial images… to the controller; [id.; the “photographed user image is transmitted to the server apparatus”] 
wherein the controller is adapted to recognize the images transmitted by the camera [0008; it uses “face recognition technology”] and, in response to a recognized image indicating that a particular individual is within viewing distance, [id. and Sheet 10, Fig. 10; that the person’s face was captured by the camera reads on her being within its viewing distance] modify the display in accordance with the programmed instructions. [0018; Sheet 10, Fig. 10; the recognized face is used to certify a user; a welcome message is displayed as a result of the certification] 

Kim does not explicitly teach a camera comprising a battery power supply, and while this is not actually required by the claim, it is known in the art.  Beard teaches a camera system for an unmanned aerial vehicle [title] that can perform “facial recognition”, [Col. 7, lines 45-46] and includes a “camera” with “batteries”; [Col. 7, lines 16-17]; data are shared with an “application” running on a 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Beard with that of Kim in order to ensure power is available to a camera, as taught by Beard; further, it is simply a substitution of one known part for another with predictable results, simply providing power to a camera separately from that provided to a computer (such as Beard’s smartphone) as taught by Beard rather than allowing for a single source to power both as in Kim; the substitution produces no new and unexpected result.

Kim does not explicitly teach obtaining and using gesture images, but it is known in the art.  Tsukamoto teaches an image processing apparatus [title] that performs “recognition” of a “captured image” based on recognizing a facial expression such as that a subject “smiles” and also on a gesture such as that the subject “waves his hand”. [0041; 0046] Tsukamoto and Kim are analogous art as each is directed to electronic means for determining the subject of images.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Tsukamoto with that of Kim in order to build up a library of matchable images, as taught by Tsukamoto; [0004] further, it is simply a substitution of one known part for another with predictable 

With regard to Claim 14:
The system of claim 11, wherein the display is configured to display at least one of the group consisting of: a color, an image, and a video. [0111; the system can display a video; Sheet 10, Fig. 10; the system displays an image; 0060; the system can display a skin tone similar to that of the photographed person] 

This claim is not patentably distinct from claim 11 as it consists entirely of nonfunctional printed matter, bearing no functional relation to the substrate and which is therefore considered but given no patentable weight.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 16:
The system of claim 11, wherein the controller is located remotely away from the camera. [0051; the display apparatus is attached to the controller, and the “camera may be... installed in a position remote from the display apparatus” and may “transmit” images via a “wire or wireless interface”]

With regard to Claim 17:
The system of claim 11, wherein the programmed instructions comprise instructions to modify the display by displaying at least one of the group consisting of: a message, an image, and a video associated with the particular individual. [Sheet 10, Fig. 10 as cited above in regard to claim 11; the  welcome message reads on either of a message or an image; 0111; the system can display a video]

Claims 2, 3, 12, 13, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Beard et al. further in view of Tsukamoto et al. further in view of Boal (U.S. Publication No. 2014/0180826)

Claims 2 and 12 are similar so are analyzed together.
With regard to Claim 2:
The system of claim 1, wherein the display is a flexible display.

With regard to Claim 12:
The system of claim 11, wherein display is a flexible display. 

Kim, Beard and Tsukamoto teach the system of claims 1 and 11, but do not explicitly teach the display is flexible, but it is known in the art.  Boal teaches consumer identity which uses “facial recognition software” [0435] and uses an “LCE, LED or CRT” display, [0800] which may comprise “a flexible display’. 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Boal with that of Kim, Beard and Tsukamoto as it is simply a substitution of one known part for another with predictable results, simply using Boal’s flexible display in place of the not-explicitly-flexible display of Kim; the substitution produces no new and unexpected result.

With regard to Claim 3:
The system of claim 2, wherein the flexible display consists of at least one of the group consisting of an: LED display; LCD display, OLED display, AM-OLED display, and EPD display. [Boal, 0800 as cited above in regard to claim 2]

With regard to Claim 13:
The system of claim 12, wherein the flexible display consists of at least one of the group consisting of an: LED display; LCD display, OLED display, AM-OLED display, and EPD display. [Boal, 0800 as cited above in regard to claim 12]

With regard to Claim 19:
The system of claim 12, wherein the programmed instructions comprise instructions to associate a physical gesture represented by one or more of the images transmitted by the camera with the particular individual. [Tsukamoto, as cited above in regard to claim 11]

With regard to Claim 20:
The system of claim 12, wherein the controller comprises at least one communication input [0007; a user performs a “password input method”] and at least one communication output adapted for communicating with one or more external devices. [0098; a message may be “output as a voice message through a speaker”]

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Beard et al. further in view of Tsukamoto et al. further in view of Decharms et al. (WIPO Publication No. 2013/096341).

These claims are similar so are analyzed together.
With regard to Claim 5:
The system of claim 1, wherein the system is operatively attached to, or integrated with, at least one of the group consisting of: a backpack, a notebook, and a sticker.

With regard to Claim 15:
The system of claim 11, wherein the system is operatively attached to, or integrated with, at least one of the group consisting of: a backpack, a notebook, and a sticker. 

Kim, Beard and Tsukamoto teach the system of claims 1 and 11 but do not explicitly teach a system is attached to one of these, but in addition to being of no patentable significance — it imparts neither structure nor functionality to a system but simply requires it be placed near or upon, and perhaps connected with a piece of string, to another object — it is known in the art.  Decharms teaches a system [title] which can perform “image recognition” [0061] and which can be “built into or attached to other equipment carried with the user” such as “notebooks” or “backpacks”. [0026] Decharms and Kim are analogous art as each is directed to electronic means for recognizing images. 

It would have been obvious to one of ordinary skill in the art to combine the teaching of Decharms with that of Kim, Beard and Tsukamoto in order for someone to be able to carry equipment in something else already being carried, as taught by Decharms; further, it is simply a substitution of one known part for another with predictable results, simply putting a small computer where Decharms would put it in place of wherever Kim might place it; the substitution produces no new and unexpected result.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Beard et al. further in view of Tsukamoto et al. further in view of Kritt et al. (U.S. Publication No. 2015/0363698).

These claims are similar so are analyzed together.
With regard to Claim 8:
The system of claim 7, wherein the at least one of the displayed message, image, and video comprises an advertisement associated with the particular individual.

With regard to Claim 18:
The system of claim 17, wherein the at least one of the displayed message, image, and video comprises an advertisement associated with the particular individual. 

Kim, Beard and Tsukamoto teach the system of claims 7 and 17 but do not explicitly teach displaying an advertisement, and although it is of no patentable significance — it is nonfunctional printed matter, bearing no functional relation to the substrate and so considered but given no patentable weight — it is known in the art. Kritt teaches a content-delivery system [title] in which “facial recognition technology” is used to determine who is looking at a display, and based on this “popular and relevant advertisement(s)” are displayed. [abstract] Kritt and Kim are analogous art as each is directed to electronic means for facial recognition. 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Kritt with that of Kim, Beard and Tsukamoto in order to display relevant information, as taught by Kritt; further, it is simply a substitution of one known part for another with predictable results, simply displaying Kritt’s advertisement in place of Kim’s welcome message; the substitution produces no new and unexpected result.

Response to Arguments
Applicant's arguments filed 2 February 2022 in regard to rejections made under 35 U.S.C. § 101 have been fully considered but they are not persuasive.  The objections made in the previous Office action to claims 3 and 13 have been rendered moot by the present amendment and are withdrawn.  In regard to § 101, a “modified display indicative of the captured images” may be a “useful improvement” but it does not integrate the abstract idea into a practical application as this is described in the Guidance, as it does not improve the functioning of a computer, invoke a particular machine, transform matter, or go beyond generally linking the abstract idea to a particular technological environment.  The claims are not patent eligible and the rejection is maintained.

Applicant’s arguments with respect to claim(s) 1-20 in regard to rejections made under 35 U.S.C. § 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In particular, the reference to Tsukamoto has been incorporated here to meet the now-required claim limitation of capture of physical gestures.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694